UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2014 SUNVAULT ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-181040 27-4198202 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 150 W. Axton Road, Bellingham, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (778) 478-9530 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into Material Definitive Agreement Effective March 1, 2014, we entered into a collaborative agreement with Massachusetts Institute of Technology, wherein they have agreed to conduct a research program on behalf of our company for our Sunvault 3D PV (Photovoltaics) appliance. Item 7.01 Regulation FD Disclosure On March 12, 2014, we issued a news release with respect to agreement. Item 9.01 Financial Statements and Exhibits News Release dated March 12, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUNVAULT ENERGY, INC. Date: March 14th, 2014 By: /s/ Gary Monaghan Gary Monaghan President and Director 3
